IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 25 WAL 2016
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
VICTORIA LIVINGSTONE,                       :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:

      Did the Superior Court err when it affirmed the judgment of the trial court in
      holding that the interaction between Trooper Frantz and Petitioner was a mere
      encounter where Trooper Frantz approached the vehicle from a distance of
      approximately 100 yards with his emergency lights activated, pulled beside
      Petitioner, and immediately began questioning Petitioner on the scene[?]

      Stated alternatively:

      Where a Police Officer approaches a voluntarily stopped motorist with
      emergency lights activated, would a reasonable motorist feel that she was not
      free to leave prior to the approaching officer stopping to interact with her, or,
      simply passing her by?
The parties are directed to address the potential application of a community caretaking

rationale in the present circumstances. See, e.g., State v. Anderson, 62 P.3d 1232,

1236 (Utah 2015).    The presentations may include any relevant issue preservation
considerations, particularly in light of the Commonwealth’s burden in a suppression

context. See, e.g., In re L.J., 79 A.3d 1073, 1086 (Pa. 2013).




                                   [25 WAL 2016] - 2